MEMORANDUM **
California state prisoner Randal McKissick appeals the district court’s denial of his 28 U.S.C. § 2254 habeas petition challenging a decision of the Board of Prison Terms (Board) determining that he was unsuitable for parole. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 28 U.S.C. § 2253, and we affirm.
A motions panel of our court granted a Certificate of Appealability (COA) for only one issue: “whether appellant’s rights were violated because he was sentenced to a determinate sentence of 17 years and remained in custody beyond his ‘maximum release date.’ ”
McKissiek’s due process rights were not violated by Board’s decision because McKissick has not been incarcerated beyond his “maximum release date.” McKissick’s maximum release date is life, not 17 years. People v. McKissick, 151 Cal. App.3d 439, 441, 199 Cal.Rptr. 95 (1984) *164(noting that McKissick’s sentence for his second degree murder conviction was “for an aggregate term of 17 years to life”). McKissick does not have a determinate sentence of 17 years, but rather was sentenced for a term of 17 years minimum and life at maximum. McKissick is not being kept in custody beyond his maximum release date, and we must deny relief on the issue that was certified for this appeal.1
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. We lack jurisdiction to address McKissick’s remaining arguments, because they are beyond the scope of the COA.